DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2021 has been entered.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-5, 8, 10-15, 18 and 20-22: 
The rejection of the claims under 35 USC 112 have been withdrawn in view of the amendments to the claims. 

A method and system for selecting a prescriptive element comprising: 
a prescriptive generator module configured to: 
receive a diagnosis descriptor wherein the diagnosis descriptor contains a probable medical condition of the user, wherein the probable medical condition of the user comprises a current and a future probable medical condition; 
receive a diagnosis descriptor training set, wherein the diagnosis descriptor training set comprises a disease classifier training set; 
retrieve at least a prescriptive training datum as a function of the disease classifier training set, wherein at least a portion of the at least a prescriptive training datum correlates the probable medical condition of the user to at least one prescriptive element; and 
generate a prescriptive model using a supervised machine-learning process, wherein the supervised machine-learning process is configured to receive the diagnosis descriptor as an input and output a plurality of prescriptive elements; and 
a loss function module configured to: Page 2 of 19Caldwell Intellectual Property Law, LLC 200 Clarendon St. Boston, MA 02116
receive a user implementation response, wherein the user implementation response comprises a prescriptive element indicator comprising data describing a user willingness related to a parameter of a prescriptive element; 

generate a loss function as a function of the user implementation response and the plurality of prescriptive elements; 
generate at least a classification label as a function of the user implementation response; 
generate a user implementation score as a function of the user implementation response, wherein the user implementation score comprises a user willingness score related to a parameter of a prescriptive element and the plurality of prescriptive elements; 
generate at least a user implementation neutralizer as a function of the at least a classification label and the user implementation score; minimize the loss function as a function of the at least a user implementation neutralizer; 
select a prescriptive element from the plurality of prescriptive elements by performing a machine-learning algorithm using a loss function analysis as a function of minimizing the loss function, wherein the selected prescriptive element comprises a price to be paid by a patient associated with the selected prescriptive element; and 
transmit the selected prescriptive element to the user client device associated with the user, wherein the price to be paid by a patient associated with the selected prescriptive element is configured to be displayed on a user device.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.446.4858.
.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
22 December 2021